DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: inlet 190 and outlet 192 disclosed on pg. 16, line 5 of the specification should be in Figs. 3A and 3B.  
The drawings are objected to because the lead line for narrow gap 196 is not pointing to a gap.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-13 are objected to because of the following informalities:  “A downhole tool” should be changed to --The downhole tool-- since proper antecedent basis was established in claim 1.  Appropriate correction is required.
Claims 15-20 are objected to because of the following informalities:  “A method” should be changed to --The method-- since proper antecedent basis was established in claim 14.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “a tool string” should be --the tool string-- since proper antecedent basis was established in claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is ambiguous and confusing and is considered indefinite.  The preamble of claim 13 states “A downhole tool” however the claim describes a downhole assembly.  Examiner contends the downhole tool is designated by reference number 10 or 110 in the specification and The downhole tool according to claim 1 wherein the downhole tool is include in a downhole assembly with a first fluid pressure activated tool”.  Another suggestion is to make claim 13 an independent claim with “A downhole assembly” as the preamble.  The claim would state “A downhole assembly comprising the downhole tool according to claim 1 wherein the downhole assembly includes a first fluid pressure activated tool”.  These are just suggestions to overcome the 112 rejection, but as written the claims does not have established metes and bounds to what is considered the downhole tool.  As stated above, examiner contends the first fluid pressure activated tool (106) and the second fluid pressure activated tool (108) are not considered the downhole tool (10). (Fig. 2). 
 Claim 15 is ambiguous and confusing and is considered indefinite. Claim 15 states “the first pressure level is greater than or equal to the second pressure level”  Examiner contends the first pressure level cannot be  greater than or equal to the second pressure level since the fluid pressure is increased to a cracking pressure level.  Examiner contends at a minimum the second pressure level is equal to the cracking pressure level.  Examiner contends the first pressure level is less than the second pressure level.
Claim 16 is ambiguous and confusing and is considered indefinite. Claim 16 states “the second pressure level is greater than or equal to the first pressure level”. Examiner contends this partially false. Examiner agrees the second pressure level is greater than the first pressure level. However, the second pressure level cannot be equal to the first pressure level since the pressure in increased from a first pressure level to reach a cracking pressure level. Since the pressure is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Mailand et al. WO 2016/172736 (Mailand1).
Regarding claim 1, Mailand1 discloses a downhole tool comprising: a substantially cylindrical body (501) having a central bore (517) and being configured to connect into a tool string; a piston sleeve (515) located in the bore, the piston sleeve being moveable by the action of fluid pressure in the bore between a first position (illustrated in Figs. 28 & 33) providing a first flow area through the bore (a first flow area is create in run in position to allow fluid to flow through the opening in the valve; pg. 10; lines 22-26; Fig. 33) fluid can  and a second position (illustrated in Fig. 26) providing a second flow area through the bore; characterised in that: the second flow area is greater than the first flow area (illustrated in Figs. 28 and 26 when compared); the piston sleeve (515) is biased towards the first position (biased with spring 507); and the piston sleeve is held against the cylindrical body by a magnet (502) in the first position. (pg. 10, lines 7-21; Figs. 25-26).
Regarding claim 2, Mailand1 discloses the magnet (502) is a permanent magnet. (pg. 10, lines 12-13 and pg. 12, line 11)
Regarding claim 3, Mailand1 discloses a plurality of magnets (a first set of magnets) are arranged around the tool body. (pg. 10, lines 8-9).
Regarding claim 4, Mailand1 discloses the piston sleeve (515) is biased towards the first position by a spring (507).
Regarding claim 5, Mailand1 discloses the downhole tool resettable. (Figs. 25-26). Examiner contends the downhole to is resettable when the fluid pressure decreased below the biasing force of the spring and magnets.
Regarding claim 6, Mailand1 discloses a pull strength of the magnet (503) and the first flow area are selected to determine a cracking pressure for the downhole tool, the downhole tool moving from the first position to the second position when the cracking pressure is exceeded. (pg. 11, lines 13-22 and lines 25-28). The cracking pressure is the differential pressure required to move the sleeve while increasing the flow area.
Regarding claim 7, Mailand1 discloses the pull strength of the magnet (503) is greater than the force of the spring. (pg. 11, lines 25-28). Examiner contends the pull strength of the magnets is greater that the force of the spring because a greater differential pressure to open the valve and a lesser differential pressure is needed to close the valve.
Regarding claim 9, Mailand1 discloses the first flow area is greater than zero. (Figs. 28 and 33). Examiner contends the first flow area has to be greater than zero to allow fluid to flow through the opening in the valve in the run-in position.
Regarding claim 11, Mailand1 discloses a j-slot (542) and pin arrangement (512) between the piston sleeve and tool body. (Figs. 27, 29 and 31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mailand1.
Regarding claim 8, Mailand1 discloses the claimed invention but does not teach the second flow area is at least ten times greater than the first flow area.
Nonetheless, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have the second flow area is at least ten times greater than the first flow area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mailand1 in view of Mailand et al. US Patent 10,458,203 (Mailand2).
Regarding claim 12, Mailand1 teaches the use of a j-slot (542) and pin (512) but does not teach  the j-slot is continuous providing a plurality of first and second pin locations adjacent each other with at least one third pin location, the third pin location providing a third position for the piston sleeve which locks the sleeve in a position in which fluid flow is through the second flow area.
(70) and pin (28) with a plurality of first and second locations and a third location. (col. 4, lines 54-61; Figs. 10 and14).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mailand1 j-slot with multiple first and second pin locations and with at least one third pin location as taught by Mailand2 for the purpose of cycling a sleeve in multiple positions.  The cycling of the sleeve would achieve the predictable result of providing a simple and effective way to cycling through a tool activation numerous times by adjusting the fluid pressure. Additionally, examiner contends the configuration of the first, second and third pin locations can be created for operation of the tool.
Allowable Subject Matter
Claim14 and 17-20 allowed.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676